DETAILED ACTION
This Office Action is in response to the filing of an amendment on 5/17/2021. As per the amendment, claims 1-4, and 10 have been amended, claims 5-6 and 9 have been cancelled, and no claims have been added. Thus, claims 1-4, 7-8, and 10 are pending in the application and in condition for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination does not disclose all of the claimed limitations of claim 1. Specifically, the Y-axis rotating mechanism with an annular bracket and annular sliding cover, with a driving mechanism driving it, and a sliding block that locates the annular sliding cover, where the driving mechanism rotates with the annular sliding cover.
The closest prior art of record is Bonutti et al. (US Pat. 10,667,938) and Celik (US Pat. 10,123,929). 
Bonutti teaches a similar device for causing pronation/ supination of an arm, with a y-axis rotating mechanism, having a sliding cover and a bracket, and a sliding block. Bonutti lacks rotating the ankle and having a foot plate, an X-axis rotation or a Z-axis rotation, the sliding cover and bracket being annular, and a Y-axis driving mechanism that drives the sliding cover to move the X-axis rotating mechanism that is fastened to it. 

The above references do not lend themselves to any obvious modifications to overcome their deficiencies, as the changes would be too substantive and would destroy the principle of operation of the devices. Thus, as the prior art of record does not disclose all of the claimed structural and functional limitations of the claims, the application is deemed allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785         

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785